Citation Nr: 1626944	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  09-19 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for depressive disorder, claimed as an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1961 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This issue was previously remanded by the Board in March 2011 for further evidentiary development.  

As explained in the March 2011 Board remand, the Board previously denied entitlement to service connection for PTSD in a June 2008 decision.  That decision became final.  As a result, the issue of service connection for PTSD is not before the Board.

The Board notes that the Veteran filed a notice of disagreement (NOD) with respect to an April 2015 determination that denied entitlement to service connection for multiple issues.  In March 2016 the RO acknowledged receipt of the NOD and is taking additional action.  As such, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the NOD has been recognized and additional action on the NOD is pending at the RO, Manlincon is not applicable in this case.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below to ensure thorough analysis of the evidence of record.



FINDING OF FACT

An acquired psychiatric disorder was not manifest in service and is unrelated to service.

CONCLUSION OF LAW

An acquired psychiatric disorder, other than PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in March 2011.  The Board's remand instructed the RO to: (1) contact the Veteran and ask him provide and identify any additional sources of treatment, and any necessary release forms; (2) obtain available service treatment records; (3) schedule the Veteran for an appropriate VA examination; and (4) readjudicate the claim.

VA sent an October 2011 letter requesting that the Veteran identify any additional treatment and provide the necessary authorization, as well as provide the names of any VA facilities from which he received treatment.  Appropriate steps were taken to obtain service treatment records.  The Veteran was scheduled for and attended a May 2015 VA psychiatric examination.  The RO readjudicated the claims in a July 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a July 2008 letter and subsequent letters throughout the appeal period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, VA treatment records, and identified private treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a VA psychiatric examination in May 2015.  The Veteran has not argued, and the record does not reflect, that the examination when viewed in concert with the addendum opinion is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As will be further addressed below, the examiner considered the Veteran's relevant medical history and provided a well-reasoned and adequately supported opinion.
In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. Accordingly, the Board will address the issues on appeal below.

III. Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110  (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303 . 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Psychoses are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, while a demonstration of symptom continuity could support a nexus between a psychosis and service, it is insufficient to establish a nexus between a psychiatric disorder and service.  Notably, there is no medical evidence of record suggesting the Veteran has a psychotic disorder.  As a result, the provisions of 38 C.F.R. 
§§ 3.307(a)(3) are not applicable in this case either.

The Board is charged with the duty to assess the credibility and weight given to evidence.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records include a June 1962 consultation report documenting that the Veteran has passive dependent reaction and recommending discharge.  A July 1962 memorandum recommended discharge as a result of the Veteran being unsuited for continued service due to character and a behavior disorder.  Separation examination in July 1962 noted that the Veteran was psychiatrically normal.

As a preliminary matter, the Board notes that personality disorders are not diseases or injuries within the meaning of applicable legislation for service connection. 38 C.F.R. § 3.303(c). 

At the Veteran's May 2015 VA examination, the Veteran was diagnosed with depression and anxiety.  These diagnoses are consistent with VA and private treatment records submitted by the Veteran.  The examiner ultimately determined that he could not provide an opinion regarding the etiology of these conditions without resorting to mere speculation.  The examiner explained that the Veteran was an unreliable historian, as evidenced by the lack of clarity and detail in his self-reported history and the inconsistencies and contradictions of his statements when compared to the medical and lay evidence of record.  The examiner elaborated that the "Veteran reported [that] psychological symptoms emerged in association with military assault, then later stated symptoms emerged in association with the C&P claims process, then stated that symptoms first emerged subsequent to a recent cerebrovascular accident."

The examiner did note that a review of military records did not reveal any documentation of a psychological disorder aside from "passive-aggressive personality," which the examiner explained as a "type of condition that develops in association with pre-adult (i.e. pre-military factors)."  The examiner further stated that there was no indication that the Veteran was experiencing "altered mental status or other significant acute cognitive difficulty based on clinical observations."  As noted by the examiner, the in-service personal assault reported by the Veteran was previously determined to be lacking in credibility.  

Despite the VA examiner's statement that he could not resolve the issue regarding the etiology of the Veteran's depression and anxiety, the Board finds that his opinion is adequate to decide the case. In this regard, the Board is cognizant of the holding of Jones v. Shinseki, 23 Vet. App. 382 (2010), where the Court stated that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  In essence, the Court in Jones acknowledged, there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record. 

With regard to the May 2015 opinion, as detailed above, the VA examiner reviewed the claims folder, summarized the relevant facts and history, and indicated that an opinion could not be provided as the etiology of the Veteran's psychiatric disorders as a result of the Veteran's unreliable self-history and the lack of relevant treatment or diagnoses in service.  Accordingly, in essence, the VA examiner concluded that an opinion could not be provided without resort to speculation, and provided an explanation as to why such a conclusion could not in fact be drawn in this case by any medical professional, not just himself.  Likewise, his explanation makes clear that it is not a matter of missing but procurable evidence.  Rather, the Veteran's inconsistent and vague statements throughout the appeal precluded such an opinion.  Notably, at a June 2003 VA PTSD examination, the examiner similarly noted that the Veteran "answered questions in a vague manner and at times was a poor historian."  This examiner did not diagnose the Veteran with a psychiatric disorder, but rather noted cannabis, opioid, sedative, hypnotic, and anxiolytic dependence.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for an acquired psychiatric disorder.  In this regard, the Board observes that no diagnosis of a psychiatric disorder was made during service or until many years following service.  VA treatment records and private medical records note a diagnosis of depression and anxiety over 40 years after separation form service.  The Board acknowledges that the Veteran has at times alleged the onset of his psychiatric symptoms in service; however, the medical and lay evidence of record suggests otherwise.  The service records are silent for any diagnosis, complaint, or abnormal finding regarding the Veteran's psychiatric health, and he was psychiatrically normal on separation.  The Veteran's own statements with respect to the onset of his psychiatric symptoms have been largely inconsistent, and as a result, are of limited credibility.  The Board finds that the inconsistencies between the Veteran's statements, as noted by the May 2015 VA examiner, weigh heavily against the Veteran's credibility as to the etiology of the claimed acquired psychiatric disorder, however diagnosed.  The Board has considered and weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative worth.  Waters v. Shinseki, 601 F.3d1274 (2010).  The first indication of any psychiatric symptoms in VA and private treatment records are over 40 years after separation.  This demonstrates a remote, post service onset of the claimed psychiatric disorder.  In sum, there is no reliable evidence linking the Veteran's acquired psychiatric disorder, including depression and anxiety, to service.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record reflects post-service psychiatric diagnoses, the preponderance of the evidence is against finding that any related diagnosis is due to any injury or disease in service.  There is simply no medical evidence or credible and competent lay evidence of record suggesting a link between the Veteran's depression and anxiety and his military service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58   (1990); 38 C.F.R. § 3.102 .


ORDER

Entitlement to service connection for depressive disorder, claimed as acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


